DETAILED CORRESPONDENCE
This Office action is in response to the election received September 23, 2021.
Applicant's election with traverse of Group I, claims 1-12, 15 and 19 in the reply filed on September 23, 2021 is acknowledged.  The traversal is on the ground(s) that the subject matter is sufficiently related that a thorough search for the subject matter of any of the Group of claims would encompass a search for the subject matter of the remaining claims and that if the search and examination of all the claims in an application can be made without serious burden the examiner must examine them on the merits.  This is not found persuasive because the claims to the polymer can have many applications such that the search would require extensive consideration in different symbols classes.  Applications to 3D imaging, lamination and injection molding process are just a sample of uses of the polyimide that would require search and consideration.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Claims 13-14, and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 23, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the coating of the photosensitive resin composition on a substrate and the curing step to cure the film.
Correction is necessary to overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEMURA et al (2017/0298186)).
The claimed invention recites the following:

    PNG
    media_image1.png
    726
    577
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    730
    604
    media_image2.png
    Greyscale

TAKEMURA et al report a photosensitive resin composition comprising a polyimide precursor synthesized from a diamine and a dianhydride as seen in paragraph [0099] on page 8.   The dianhydride include 9, 9-bis (3, 4-dicarboxyphenyl) fluorene dianhydride shown here:

    PNG
    media_image3.png
    589
    408
    media_image3.png
    Greyscale

The highlighted compound meets the structure of formula (3) in claim 1.
 The diamine structures can be found on page 10 formula (18) having the following structure:

    PNG
    media_image4.png
    157
    273
    media_image4.png
    Greyscale

 
            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition having a polyimide precursors for photosensitive compositional layers any of the listed dianhydride such as 9, 9-bis (3, 4-dicarboxyphenyl) fluorene dianhydride dichlorides as reported in TAKEMURA et al, with the reasonable expectation of having a safe organic solvent of the composition with improved resolution with an organic solvent.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MINEGISHI et al (2010/0258336) and UEKITA et al (4,897,461) are cited of interest as disclosing polyimide precursor resins for photosensitive compositions having diamines as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            
J.Chu
December 3, 2021